Heather Clement




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 13, 2015

                                        No. 04-15-00153-CV

                                      Tina M. Allen SOUZA,
                                            Appellant

                                                 v.

                                   Heather Clement TESSMER,
                                             Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-15319
                             Honorable Peter A. Sakai, Judge Presiding

                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

           The Court has considered and DENIES appellant’s motion for en banc reconsideration.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court